Citation Nr: 1760048	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-07 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left ankle disability, to include a period of temporary total disability benefits for a period of convalescence pursuant to 38 C.F.R. § 4.30 beginning October 12, 2016.

2.  Entitlement to service connection for a bilateral knee condition, to include as secondary to his left ankle disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a July 2016 Board hearing in front of the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A transcript of the hearing is of record.  

During the course of the appeal, the Veteran filed an October 2016 temporary total disability rating (TTR) claim based on the need for convalescence related to his October 2016 left ankle surgery.  As the Veteran is presumed to seek the maximum available benefit for a disability, the Board finds that the TTR claim is part and parcel of his left ankle increased rating claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2016, the Board remanded the matters to the Agency of Original Jurisdiction (AOJ) for further development and the matters have returned.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In September 2016, the Board remanded the Veteran's claims on appeal for further development.  Pertinently, the AOJ was to obtain updated VA left ankle and knee examinations.  The October 2016 VA examination is inadequate upon which to base a determination.  The VA examiner noted that the Veteran was to undergo left ankle surgery the following day.  Additionally, no VA knee examination was obtained.  As the AOJ did not obtain an adequate VA left ankle examination or a VA knee examination, a remand is required for compliance with its prior instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, as noted in the introduction above, the Veteran applied for convalescence due to his left ankle surgery.  However, the AOJ did not adjudicate the matter in the first instance in the October 2016 supplemental statement of the case (SSOC), see also, VA letter dated October 28, 2016.  Thus, the matter must be remanded to afford the Veteran due process.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and/or updated VA treatment records, including those from the Fargo VAMC and outpatient clinic records from Williston or highlights community services, for the period prior to May 2014 and beyond October 2016, particularly with regard to the Veteran's October 2016 left ankle surgery.  

2.  Thereafter, schedule the Veteran for an updated VA left ankle examination.  All indicated tests and studies should be undertaken.  

Based on a review of the claims file, including lay and medical evidence (and a copy of this Remand), the examiner is asked to describe the nature and extent of the Veteran's left ankle disability.  
Range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing.  Indicate whether there is weakened movement, excess fatigability, incoordination or pain, expressed in the degree of any additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

Comment as to whether any limitations of motion seen on examination, identified above, is best characterized as moderate or marked.  

To the extent applicable, address the nature and severity of any malunion of the os calcis or astragalus (and whether it is best characterized as a moderate or marked deformity); astragalectomy; malunion of the tibia and fibula (and whether it is best characterized as a slight, moderate, or marked ankle disability); or nonunion of the tibia and fibula requiring a brace.

The examiner must detail all current functional impairment from the Veteran's left ankle disability, to include any impact on occupational functioning.

3.  After the development in #1 has been completed, schedule the Veteran for a VA knee examination with an appropriately qualified examiner.  All indicated tests and studies should be undertaken.  The examiner must provide a rationale for all opinions rendered.  

Based on a review of the claims file, including lay and medical evidence (and a copy of this Remand), the examiner is asked to indicate whether:
Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral knee condition is either caused by or aggravated (worsened beyond the natural progression) by his left ankle disability?  Please explain why or why not.  

The examiner should address the Veteran's contentions that his left ankle disability has impacted his knees due to weight gain, an altered gait and falls (giving way).  

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

